                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNITED STATES OF AMERICA,                       :
                                                 :    CASE NO.: 3:18-CR-00048 (VAB)
                        Plaintiff,               :
                v.                               :
                                                 :
                                                 :
 ROBERT V. MATTHEWS,                             :    April 25, 2019
                                                 :
                        Defendant.               :

                            MOTION FOR CJA APPOINTMENT

       Defendant Robert Matthews respectfully requests the Court to appoint his current

retained counsel, David Ring and Paul Tuchmann of Wiggin and Dana LLP, pursuant to the

Criminal Justice Act, 18 U.S.C. § 3006A. In support of this motion, Mr. Matthews and his

counsel will submit ex parte, in camera affidavits (including the CJA23 Financial Affidavit)

directly to the Court, during upcoming proceedings.


                                                      Respectfully submitted,

                                                      /s/ David A. Ring
                                                      David A. Ring (ct14362)
                                                      Paul A. Tuchmann (ct30523)
                                                      WIGGIN & DANA LLP
                                                      One Century Tower
                                                      265 Church Street
                                                      P.O. Box 1832
                                                      New Haven, CT 06508-1832
                                                      T: 203-498-4377
                                                      F: 203-782-2889
                                                      dring@wiggin.com
                                                      ptuchmann@wiggin.com

                                                      Attorneys for the defendant
                                       CERTIFICATION

       This is to certify that on this date, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

electronic mail to all parties by operation of the Court’s electronic filing system or by mail on

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.


                                              /s/ David A. Ring
                                              David A. Ring (ct14362)
                                              Paul A. Tuchmann (ct30523)
                                              WIGGIN & DANA LLP
                                              One Century Tower
                                              265 Church Street
                                              P.O. Box 1832
                                              New Haven, CT 06508-1832
                                              T: 203-498-4377
                                              F: 203-782-2889
                                              dring@wiggin.com
